                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION

                                   Case No. 5:12-CR-00032-M

  UNITED STATES OF AMERICA,

         Plaintiff,
                                                                      ORDER
  V.

  PHILLIP DWAYNE ADCOCK,

         Defendant.



       This matter comes before the court on the Defendant's "Motion for Compassionate

Release" [DE 55]. On June 5, 2020, the court appointed a Federal Public Defender "to determine

whether the defendant may qualify to seek a reduction of sentence" (DE 56); however, that attorney

sought and was granted withdrawal on April 23 , 2021. On May 4, 2021 , the court directed

replacement counsel to "file a status report informing the court whether the Defendant may qualify

to seek a reduction of his sentence." Counsel timely filed a notice on May 18, 2021 informing

the court:

       The Bureau of Prisons records indicate that Movant is no longer in prison, but is
       potentially in [a] halfway house or [in] transit. On Thursday, May 13, 2021 ,
       counsel's staff requested from the BOP Residential Reentry Office a current
       address for this Movant. In the event that Mr. Adcock can be located, contacts the
       undersigned, and consents to withdrawal of his petition, counsel will file such
       withdrawal promptly.

Status Report, DE 62. Based on this information, the court issued an order notifying the Defendant

that, given the age of the motion, if the court received no further filings or information from

Defendant or his counsel within sixty days of the date of the order (May 20, 2021 ), the court would

deny the motion without prejudice. No subsequent filings have been made.




             Case 5:12-cr-00032-M Document 63 Filed 07/26/21 Page 1 of 2
     Accordingly, Defendant's Motion for Compassionate Release [DE 55] is DENIED

WITHOUT PREJUDICE as moot.


     SO ORDERED this
                         *
                       'Z~   day of July, 2021.




                              2LJ'l /Yl'l:!±:_:r7i
                               RICHARD E. MYERS II
                               CHIEF UNITED STATES DISTRICT JUDGE




        Case 5:12-cr-00032-M Document 63 Filed 07/26/21 Page 2 of 2
